IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 98-50250
                                Summary Calendar



                          UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                      VERSUS

                               TOMMY WARD BARKER,

                                                       Defendant-Appellant.

                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. W-97-CV-137
                        USDC No. W-88-CR-130-17
                           - - - - - - - - - -
                               May 17, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Tommy Ward Barker appeals the district court’s denial of his

28 U.S.C. § 2255 motion alleging ineffective assistance of counsel

at sentencing for (1) failing to raise the “parolable” nature of

Barker’s offense, and (2) failing to request a decreased sentence

on   the   basis    of   the   type   of   methamphetamine   involved.   The

Sentencing Guidelines abolished parole. See Golon-Peretz v. United

States, 498 U.S. 395, 399, 401 n.4, 410 (1991); Lightsey v.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 98-50250
                                      -2-

Kastner, 846 F.2d 329, 331-32 (5th Cir. 1988)(the Sentencing Reform

Act abolishes parole); United States v. White, 869 F.2d 822, 826

(5th Cir. 1989)(sentencing guidelines apply to any offense committed

after October 31, 1987, including a conspiracy which began prior to

that date but continued after that date).          This court determined on

direct appeal that the guidelines were applicable to this case.

See United States v. Devine, 934 F.2d 1325, 1332-35 (5th Cir. 1990).

This issue is therefore without merit.

      Barker argues that because the methamphetamine at issue was

d,l-methamphetamine, and not “pure” d-methamphetamine, he should

not   have   been    sentenced    as    if   the   entire        amount   were    d-

methamphetamine, and counsel was ineffective for failing to raise

this issue at sentencing.        There is no precedent in this circuit,

however, for using the l-methamphetamine calculation when d,l-

methamphetamine is the substance at issue. On the contrary, expert

testimony    in     other     cases    has   resulted       in     scoring       d,l-

methamphetamine as if it were a mixture of 50% d-methamphetamine

and 50% l-methamphetamine.        See e.g., United States v. Allison, 63

F.3d 350, 353 (5th Cir. 1995); United States v. Acklen, 97 F.3d 750,

751 (5th Cir. 1996).        Barker has not established that his sentence

would have been significantly less harsh if counsel had raised this

then-novel sentencing issue. See United States v. Seyfert, 67 F.3d

544, 548-49 (5th Cir. 1995).           The district court did not err in

refusing to grant § 2255 relief on this claim.

      AFFIRMED.